      Case 19-70052-grs                Doc 152           Filed 12/11/20 Entered 12/11/20 12:45:32                     Desc Main
                                                         Document     Page 1 of 1

                                                 UNITED STATES BANKRUPTCY COURT
                                                  EASTERN DISTRICT OF KENTUCKY
                                                        PIKEVILLE DIVISION


                       IN RE:            CHARLES ESTEP                                       CHAPTER 13
                                         TERESA ESTEP

                                         DEBTOR(S)                                           CASE NO. 19-70052


                                                 ORDER MODIFYING CHAPTER 13 PLAN

                                Come the debtors, Charles and Teresa Estep, having moved the Court for an

                       Order modifying their Chapter 13 Plan payment and the Court having considered said

                       Motion, and being otherwise sufficiently advised,

                                IT IS HEREBY ORDERED that the Motion is SUSTAINED, and

                       Debtor’s Chapter 13 Plan is modified as follows:

            Part 2:   Plan Payments and Length of Plan


                       2.1 Debtor(s) will make regular payments to the trustee as follows:



                                34,571.64 through October 2020;

                                1,279.29 each month for 39 months.



                       Franklen K. Belhasen II
                       Hon. Beverly Burden
                       and all creditors

                       Pursuant to Local Rule 9022-1(c), Franklen K. Belhasen II shall cause a copy of this
                       order to be served on each of the parties designated to receive this order pursuant to Local
                       Rule 9022-1(a) and shall file with the court a certificate of service of the order upon such
                       parties within (10) days hereof.




___________________________________________________________________________________________
The affixing of this Court's electronic seal below is proof this document has been signed by the Judge and
electronically entered by the Clerk in the official record of this case.


                                                                                Signed By:
                                                                                Gregory R. Schaaf
                                                                                Bankruptcy Judge
                                                                                Dated: Friday, December 11, 2020
                                                                                (grs)
